         Case 1:20-cv-01413-AJN Document 20 Filed 12/04/20 Page 1 of 1



                                                                            HUNTON ANDREWS KURTH LLP
                                                                            200 PARK AVENUE
                                                                            NEW YORK, NY 10166-0005

                                                                            TEL 212 • 309 • 1000
                                                                            FAX 212 • 309 • 1100

                                                                            JENNIFER L. BLOOM
                                                                            DIRECT DIAL: 212 • 309 • 1314
                                                                            EMAIL: jbloom@hunton.com

 December 4, 2020                                                           FILE NO: 121271.0000017



Via ECF

Hon. Alison J. Nathan, District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

          Re:     McGlynn v. Oath Inc., 1:20-cv-01413 (AJN)

Dear Judge Nathan:

We represent Oath Inc. (“Oath”) in the above matter and write pursuant to the Court’s
December 3, 2020 Order (Dkt. 18).

Further to the Case Management Plan and Scheduling Order (Dkt. 14), on December 1, 2020
at 10:14 a.m., I contacted Mr. Liebowitz and Mr. Freeman by e-mail with a proposed joint
letter to the Court requesting referral to the Southern District’s Mediation Program. Mr.
Freeman responded on December 1 at 1:56 p.m., authorizing me to proceed with the filing of
the letter. The letter was subsequently filed at 3:19 p.m.


                                                    Respectfully submitted,




                                                    Jennifer L. Bloom


cc:       Counsel of record (via ECF)




      ATLANTA AUSTIN BANGKOK BEIJING BOSTON BRUSSELS CHARLOTTE DALLAS DUBAI HOUSTON LONDON LOS ANGELES
      MIAMI NEW YORK NORFOLK RALEIGH/DURHAM RICHMOND SAN FRANCISCO THE WOODLANDS TYSONS WASHINGTON, DC
121271.0000017 EMF_US 83000587v1               www.HuntonAK.com
